DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11-13 and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shur et al. (US20170340761A1).

Shur discloses:
1. A system (fig 1, 2, & 7) comprising:
a lighting array (12) including one or more antimicrobial lighting segments (12A, 12B and more), each antimicrobial lighting segment including one or more elements (LEDs ect, par 30), wherein each element emits light at a wavelength and irradiance sufficient to inactivate one or more microorganisms on a target surface associated with a food machine (par 32); and
a lighting array controller comprising:
one or more processors (22); and
a data storage device (20) comprising instructions that when executed by the one or more processors cause the one or more processors to:
receive one or more signals usable to determine status information concerning the food machine (par 35-39); and
individually control each antimicrobial lighting segment based on the determined status information concerning the food machine (par 38).

2. The system of claim 1 wherein the status information concerning the food machine includes cycle information for the food machine (par 44).

3. The system of claim 1 wherein the food machine is an ice machine, and wherein the status information includes cycle information for the ice machine (par 44-45).


5. The system of claim 1 wherein the status information includes cycle information of the food machine, and wherein the one or more processors individually control each antimicrobial light segment based on the cycle information (par 44).

6. The system of claim 1 wherein the one or more processors individually control each antimicrobial light segment based on the determined status information by activating a first set of the antimicrobial lighting segments and deactivating a second set of the antimicrobial lighting segments (par 41, 44, par 30, 33 – the computer system can independently control each UV source 12).

7. The system of claim 1 wherein the determined status information includes a door open state, and wherein the one or more processors deactivate at least some of the antimicrobial lighting segments when the determined status information is indicative of a door open state (par 40).

8. The system of claim 1 wherein each of the one or more antimicrobial lighting segments are individually controllable such that each lighting segment may be activated at a first, high setting, a second, modified setting, or a third, deactivated setting independently of the other one or more antimicrobial lighting segments (par 41).

9. The system of claim 1 wherein the status information includes usage information indicative of whether the food machine is in a high use state or a low use state.

10. The system of claim 1 wherein the status information includes usage information indicative of whether the food machine is in a high use state or a low use state, and wherein the one or more processors activate all of the one or more antimicrobial lighting segments at a high setting upon determining that the food machine is in a high usage state.

11. The system of claim 1 wherein the one or more antimicrobial lighting segments are disposed within the food machine to direct light at the wavelength and irradiance sufficient to inactivate one or more microorganisms toward one or more target surfaces associated with the food machine (par 35-41).

12. The system of claim 1 wherein the food machine includes a plurality of target surfaces, and wherein the one or more antimicrobial lighting segments are individually controllable to direct light at the wavelength and irradiance sufficient to inactivate one or more microorganisms at different target surfaces based on the determined status information (par 35-41).

13. The system of claim 1 wherein each antimicrobial lighting segment includes a substrate and a plurality of light-emitting diode (LED) elements, and wherein each LED element emits light including wavelengths in a range of about 405 +- 10 nanometers (par 22 discloses UVA which falls within this range).

15. The system of claim 1 wherein the lighting array and the lighting array controller are connected to receive power from the food equipment (par 42).

16. The system of claim 1 wherein the lighting array controller and the lighting array are connected to receive power from an external AC power source (par 42).

17. The system of claim 1 wherein the lighting array further includes one or more lighting elements that emit light having a wavelength range in the visible spectrum (par 44, par 31).

18. A method comprising:
disposing a lighting array (12) including one or more antimicrobial lighting segments (12A, 12B), each antimicrobial lighting segment including one or more elements (LEDs), wherein each element emits light at a wavelength and irradiance sufficient to inactivate one or more microorganisms on at least one target surface associated with the food machine (par 34);
receiving one or more signals usable to determine status information concerning the food machine (fig 3); and
individually controlling each antimicrobial lighting segment based on the determined status information concerning the food machine (par 38).

19. The method of claim 18 wherein each element emits light including wavelengths in a range of about 405 + 10 nanometers (par 22 discloses UVA which falls within this range).

20. The method of claim 18 wherein each element emits light including wavelengths in a range of about 405 + 5 nanometers (par 22 discloses UVA which falls within this range).

21. The method of claim 18 wherein each element includes an LED that emits light including wavelengths in a range of about 405 + 5 nanometers (par 22 discloses UVA which falls within this range).

22. The method of claim 18 further including individually controlling each of the one or more antimicrobial lighting segments such that each antimicrobial lighting segment may be activated at a first, high setting, a second, modified setting, or a third, deactivated setting independently of the other one or more antimicrobial lighting segments (par 41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shur et al. (US20170340761A1).

Regarding claim 4, Shur does not specifically disclose the cycle information includes one of an ice making cycle, an ice harvesting cycle, or a standby cycle.
However, Shur does disclose that the food machine can be an ice machine, and that data from various sensors, used to determine the state of the machine, is used to control the UV radiation sources. Further, Examiner notes that the cycles of ice machines are well-known in the art.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use control the UV radiation sources based on the well-known cycles of the ice machine 

Regarding claims 9 and 10, Shur does not appear to disclose explicitly determining the use state of the machine, and using that information to control the UV radiation sources.
However, Shur does teach using various types of sensors that can evaluate the use state of the device and the computer system can use that information to control the UV radiation sources. Specifically, piezoelectric sensors (par 37) can be used to measure the temperature of the ice machine. During high use, the temperature would drop as the ice machine begins to freeze the water. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to control the UV radiation sources based on the use state of the ice machine in order to prevent the growth of virus and bacteria.

Regarding claim 14, Shur discloses wherein each LED element emits light including wavelengths in a range of about 405 + 10 nanometers (par 22).
Shur does not disclose each antimicrobial lighting segment includes a flexible substrate and a plurality of light-emitting diode (LED) elements, and wherein a length of each antimicrobial lighting segment may be customized to fit within a target space within the food machine.
	However, flexible LED tape that can be subdivided at predeterminded intervals was well-known in the art and would have been obvious to use to one of ordinary skill in the art in order to fix the radiation source(s) to surfaces in the food machine. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120228645 teaches flexible LED tape that can be cut.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875